Exhibit 10.19

     
 
  Bowne & Co., Inc.
 
  55 Water Street
 
  New York, NY 10041
 
  212/658-5803
 
  Email: susan.cummiskey@bowne.com

 
  Fax: 212/658-5814

     
 
  Susan W. Cummiskey
 
  Senior Vice President, Human Resources

(BOWNE LOGO) [y74526y7452603.gif]

     
 
  December 18, 2008

Mr. Carl J. Crosetto
824 Stonewall Court
Franklin Lakes, NJ 07417
Re: Consulting Agreement
Dear Carl:
This letter agreement is in confirmation of your consulting agreement with Bowne
& Co., Inc. (together with its subsidiaries and affiliates “Bowne”). If the
terms meet your approval please sign and return a copy of this letter agreement
to me.

  1.   Term: January 1, 2009 to December 31, 2010 (the “Consulting Term”).    
2.   Compensation:

  a.   $ 255,000 annual consulting fee in lieu of Board of Director retainers
and fees and for services rendered. The fees are payable monthly upon invoice.
We anticipate that you will provide 1 to 2 days of services per week during the
Consulting Term.     b.   Reimbursement of reasonable business related expenses.
    c.   You will be indemnified in connection with your duties under this
Agreement and for your participation as a member of Bowne’s Board of Directors
to the same extent as Bowne’s executives and other board members.     d.   You
will be an independent contractor, and thus will not be entitled to continued
active participation in Bowne’s employee benefit plans.

  3.   Duties:

 



--------------------------------------------------------------------------------



 



Carl J. Crosetto
Page 2 of 3

  a.   Continue as a member of the Board of Directors of Bowne.     b.   Assist
in securing of new customers and the retention of existing customers by
continuing relationships with key individuals.     c.   Provide coaching and
mentoring to members of Bowne’s senior management team.     d.   Participate in
cross selling of Bowne’s new services.     e.   Assist in the analysis of
potential acquisitions or divestitures and the integration of organizations
after an acquisition.     f.   Any other projects that are mutually agreed upon
between you and David Shea.

  4.   Reports: You will provide periodic status reports to David Shea.     5.  
Confidential Information: You agree that you will not at any time, whether
during or after the Consulting Term, disclose to any person or entity any Bowne
confidential information or trade secrets without the prior written
authorization of Bowne.     6.   Non-Compete and Non Solicitation of Employees:

  a.   You agree that during the Consulting Term and for a period of twelve
months thereafter, you will not, directly or indirectly:

  i.   disclose to any person information which, whether or not Bowne
confidential information, would be beneficial to a competitor of Bowne;     ii.
  make or hold investments in the aggregate of more than one percent (1%) of the
capital of a competing business either in the form of a stock purchase,
contribution to capital, loan or any other form, or any combination of the
foregoing;     iii.   render or give advice or assistance to a competing
business whether as an employee or consultant or otherwise;     iv.   become an
officer or director of a corporation or member of a partnership or trustee of a
trust which conducts, by itself or through one or more subsidiaries, a competing
business or become an employee of such corporation, partnership, trust, or
business;     v.   on behalf of any other person or entity contact or solicit
any former or current client of Bowne for which you were directly or indirectly
responsible with the purpose of providing or offering to provide any services
which compete with services provided by Bowne;     vi.   on behalf of any other
person or entity, solicit or encourage any current employee to leave the
employment of Bowne or hire a former employee within six (6) months of their
having left Bowne’s employment.

Clauses (ii) and (iv) of the foregoing non-competition provisions shall only
apply to lines of business in which Bowne is engaged as of the date hereof, and
shall not apply to new lines of business engaged in by Bowne subsequent to the
date hereof.

 



--------------------------------------------------------------------------------



 



Carl J, Crosetto
Page 3 of 3

  b.   You acknowledge and agree that Bowne’s remedies for a breach or
threatened breach of any of the provisions of Section 5 or Section 6 of this
agreement would be inadequate and Bowne would suffer irreparable damages as a
result of such breach or threatened breach. In recognition of this fact, you
agree that, in the event of such a breach or threatened breach, in addition to
any remedies at law, Bowne, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance.

You have been an integral part of Bowne for more than 30 years. We appreciate
your willingness to consult and share your expertise.
Sincerely,

   
/s/ Susan W. Cummiskey
     
Susan W. Cummiskey
Senior Vice President, Human Resources
 

     
 
  Agreed and Accepted:
 
   
 
  /s/ Carl J. Crosetto
 
   
 
  Carl J. Crosetto

 